        Case 4:20-cv-01499-ERE Document 16 Filed 09/07/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

CHARLES MALONE                                                       PLAINTIFF

v.                            4:20-CV-01499-ERE

KILOLO KIJAKZAI, Acting Commissioner,
Social Security Administration                                     DEFENDANT

                                     ORDER

      Defendant’s unopposed motion to reverse and remand (Doc. 15) is GRANTED.

Accordingly, the Commissioner’s decision is reversed and this case is REMANDED

for further administrative proceedings. This is a “sentence four” remand within the

meaning of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      IT IS SO ORDERED this 7th day of September, 2021.



                                      Billy Roy Wilson
                                      UNITED STATES MAGISTRATE JUDGE
